UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-07964 NOBLE ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 73-0785597 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 100 Glenborough Drive, Suite 100 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 872-3100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post suchfiles). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of April 6, 2012, there were 177,787,421shares of the registrant’s common stock, par value $3.33 1/3 per share, outstanding. Table of Contents Part I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income 4 Consolidated Balance Sheets 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Shareholders' Equity 7 Notes to Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 35 Item 4.Controls and Procedures 36 Part II. Other Information 36 Item 1.Legal Proceedings 36 Item 1A.Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5.Other Information 37 Item 6.Exhibits 37 Signatures 37 Index to Exhibits 38 2 Table of Contents Part I. Financial Information Item 1. Financial Statements Noble Energy, Inc. Consolidated Statements of Operations (millions, except per share amounts) (unaudited) Three Months Ended March 31, Revenues Oil, Gas and NGL Sales $ $ Income from Equity Method Investees 53 48 Other Revenues - 21 Total Costs and Expenses Production Expense Exploration Expense 63 70 Depreciation, Depletion and Amortization General and Administrative 98 83 Other Operating (Income) Expense, Net 12 36 Total Operating Income Other (Income) Expense Loss on Commodity Derivative Instruments 96 Interest, Net of Amount Capitalized 32 16 Other Non-Operating (Income) Expense, Net (1
